Citation Nr: 0636334	
Decision Date: 11/22/06    Archive Date: 11/28/06

DOCKET NO.  94-13 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hearing loss in the left ear.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

3.  Entitlement to an initial compensable evaluation for 
headaches, prior to July 29, 2003.

4.  Entitlement to an initial evaluation in excess of 50 
percent for headaches, from July 29, 2003.

5.  Entitlement to an increased rating for residuals of a 
fracture of the right thumb, with arthritis, currently 
evaluated as 10 percent disabling.

6.  Entitlement to a compensable evaluation for residuals of 
a fracture of the nose.

7.  Entitlement to an initial compensable evaluation for 
occipital nerve entrapment.

8.  Entitlement to an initial compensable evaluation for 
hearing loss in the right ear.

9.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for major depression 
on a direct basis.

10.  Entitlement to service connection for major depression 
as secondary to service-connected headaches.

11.  Entitlement to service connection for ruptured appendix.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from April 1961 to April 
1965.

In a rating decision dated in May 1973, the Regional Office 
(RO) denied the veteran's claim for service connection for 
hearing loss.  He was notified of this determination and of 
his right to appeal by a letter dated later that month, but a 
timely appeal was not received.

By decision dated in April 1985, the Board of Veterans' 
Appeals (Board) denied the veteran's claim for service 
connection for PTSD.  

This matter comes to the Board on appeal from rating 
decisions of the RO.  By rating action dated in December 
1992, the RO denied service connection for, in pertinent 
part, PTSD.  In addition, the RO concluded that new and 
material evidence had not been submitted, and the veteran's 
claim for service connection for hearing loss remained 
denied.

By rating decision dated in June 1999, the RO granted service 
connection for headaches and for occipital nerve entrapment, 
and assigned a noncompensable evaluation for each of these 
disabilities.  The veteran has disagreed with the ratings 
assigned for them.  In addition, the RO denied the veteran's 
claims for an increased rating for residuals of fractures of 
the right thumb and nose.  

The RO granted service connection for hearing loss in the 
right ear in a rating decision dated in March 2004, and 
assigned a noncompensable evaluation.  The veteran disagreed 
with this rating.  In addition, the RO increased the 
evaluation assigned for headaches to 50 percent, effective 
July 2003.  

The Board notes that the issue of entitlement to service 
connection for a fungus infection of the ears was originally 
denied by the RO in May 1973 rating action, and he did not 
file a timely appeal.  A March 1993 statement of the case 
addressed this issue, and the veteran subsequently filed a 
substantive appeal.  Since, the RO granted service connection 
for otitis externa in the right ear in the September 2004 
rating action, this issue is no longer in appellate status.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran indicated on the substantive appeal that was 
submitted in March 1994, and addressed the claims for service 
connection, that he wanted a hearing before a Veterans Law 
Judge.  Similarly, the VA Form 9 filed in July 2000 that 
perfected his appeal of some of the claims for an increased 
rating, also reflects the fact that the veteran requested a 
hearing before the Board.  In addition, the Board points that 
the veteran requested a videoconference hearing in October 
2004.  It does not appear any type of hearing has been 
scheduled.

The RO granted service connection for hearing loss in the 
right ear in the September 2004 rating action.  The veteran 
submitted a timely notice of disagreement with the 
noncompensable evaluation assigned in that determination, but 
a statement of the case has not been issued.  In addition, in 
a May 2006 decision, the RO denied reopening the claim for 
service connection for major depression on a direct basis, 
denied service connection for major depression as secondary 
to service- connected headaches, and denied service 
connection for a ruptured appendix.  After certification of 
the other appeal issues, a timely notice of disagreement was 
filed in August 2006, but no statement of the case has been 
issued.  Where a statement of the case has not been provided 
following the timely filing of a notice of disagreement, a 
remand, not a referral is required by the Board.  Manlincon 
v. West, 12 Vet. App. 238 (1999).  After the RO has issued 
the statement of the case, the claims should be returned to 
the Board only if the veteran perfects the appeal in a timely 
manner on the issues.  See Smallwood v. Brown, 10 Vet. App. 
93, 97 (1997).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
clarify whether he wants a Travel Board 
hearing or a videoconference hearing, and 
then, depending on the veteran's response, 
such hearing be scheduled.

2.  The RO should issue a statement of the 
case reflecting its adjudication of the 
issues of entitlement to an initial 
compensable evaluation for hearing loss in 
the right ear; whether new and material 
evidence has been submitted to reopen the 
claim for service connection for major 
depression on a direct basis; service 
connection for major depression as 
secondary to service-connected headaches; 
and service connection for a ruptured 
appendix.  The appellant should be 
afforded the appropriate period of time to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


